2022 IL App (2d) 131040-UC
                                         No. 2-13-1040
                                   Order filed August 23, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
      precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 01-CF-2403
                                       )
JOSEPH A. HAUSCHILD,                   ) Honorable
                                       ) James C. Hallock,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices Jorgensen and Brennan concurred in the judgment.

                                             ORDER

¶1     Held: The trial court properly dismissed defendant’s postconviction petition.

¶2     We confront this same appeal for a third time. In 2013, defendant, Joseph A. Hauschild,

appealed from the first-stage dismissal of his postconviction petition. His petition alleged that his

67-year sentence for multiple nonhomicide crimes, committed when he was 17, violated the rule

set forth in Miller v. Alabama, 567 U.S. 460 (2012), and its progeny. In our two earlier decisions,

we affirmed the dismissal. Our supreme court has directed us to vacate our most recent decision

and reconsider this matter once again in light of new precedent. Having done so, we again affirm.
2022 IL App (2d) 131040-UC


¶3                                      I. BACKGROUND

¶4     Around 10:00 a.m. on August 13, 2001, Tom and Wendy Wright discovered the body of

their teenage son, Chris, outside their home in rural St. Charles. Chris had committed suicide. The

Wrights’ two young daughters went to stay with relatives, while Tom and Wendy spent the day

grieving for their son and making funeral arrangements. At one point, one of Chris’s

acquaintances, Ethan Warden, called and asked to speak to Chris. Tom informed Warden that

Chris had died.

¶5     Stricken with grief, Tom and Wendy went to bed around 10:00 p.m. that evening. At around

1:30 a.m., Tom and Wendy were awoken by two armed masked males who demanded that the

couple hand over “money” and “a safe.” Tom retrieved a lockbox from another room and handed

it over. A struggle then ensued and the robbers began shooting; Tom was shot four times with a

.357 magnum revolver and the robbers fled the bedroom. The family’s dog, Nick, was also struck

by one of the bullets. Wendy ran to Tom, picked up the phone, and called 9-1-1. As Wendy dialed,

one of the robbers returned to the bedroom and fired a single shot at her. The bullet missed, and

the robbers fled the house, this time for good. The assailants ran to a nearby car and drove away.

Tom (and Nick) ultimately survived the encounter.

¶6     Nine days later, the police arrested two teenage boys: Hauschild, then 17 years old, and

Ethan Warden, age 15. The boys had been Chris’s acquaintances. Warden pled guilty to armed

robbery and home invasion in exchange for a 12-year sentence and his testimony against

Hauschild. According to Warden, the robbery was Hauschild’s idea. Hauschild told Warden that

there was a safe with $10,000 inside the Wright’s home. On cross-examination Warden testified

that he initially wanted to participate in the robbery because

               “Joe Hauschild made it seem real good, you know? We would get $10,000.


                                                -2-
2022 IL App (2d) 131040-UC


               He’s going -- he was going to become a rapper. I -- you know, I could be a DJ. We

       were going to move to New York.

               He made it sound real glamorous, you know?”

¶7     Hauschild stole the guns and the car that were used in the robbery. After Tom was shot and

the pair fled the bedroom, Hauschild ordered Warden to go back upstairs and “whack the bitch,”

meaning Wendy. Warden went upstairs and fired a single shot but missed. Later, when Hauschild

and Warden opened the lockbox, all they found inside were some of the Wright family’s

identification records and less than $30 cash.

¶8     A jury found Hauschild guilty of, inter alia, attempted first degree murder (720 ILCS 5/8-

4(a), 9-1(a)(1) (West 2000)), home invasion (720 ILCS 5/12-11(a)(3) (West 2000)), and armed

robbery (720 ILCS 5/18-2(a)(4) (West 2000)). In addition, the jury issued a special finding that

subjected Hauschild to enhanced penalties for discharging a firearm during the commission of the

crimes. 720 ILCS 5/12-11(c) (West 2000); 730 ILCS 5/5-8-1(d) (West 2000). The level of the

offenses, as well as the serious bodily harm inflicted on Tom, compelled the court to issue

mandatory consecutive sentences. 730 ILCS 5/5-8-4(a) (West 1990). This meant that Hauschild

faced a minimum sentence of 53 years’ imprisonment, and a maximum sentence of 125 years or a

possible sentence of natural life.

¶9     After a thorough hearing, the trial court (Judge Donald C. Hudson) sentenced Hauschild to

an aggregate 65-year term. Specifically, the court sentenced Hauschild to 35 years’ imprisonment

for home invasion, 18 years’ imprisonment for attempted first degree murder, and 12 years’

imprisonment for armed robbery. Additionally, because these were crimes of violence, Hauschild

must serve at least 85% of his sentence. See 730 ILCS 5/3-6-3(a)(2) (West 2000). (Hauschild also




                                                 -3-
2022 IL App (2d) 131040-UC


received a concurrent two-year sentence for criminal damage to property for wounding the

Wright’s dog, but we can ignore that sentence for the time being.)

¶ 10   Hauschild appealed. His convictions were affirmed (see People v. Hauschild, 364 Ill. App.

3d 202 (2006), aff’d in part, rev’d in part by People v. Hauschild, 226 Ill. 2d 63 (2007)), however,

our supreme court determined that his sentence for attempted murder improperly lacked the

applicable mandatory 20-year enhancement for using a firearm (720 ILCS 5/8-4(c)(1)(B) (West

2000)), which required resentencing on that count. On remand in 2008, the same judge resentenced

Hauschild to 24 years’ imprisonment for attempted murder, resulting in a combined 67-year term.

Hauschild filed a direct appeal but later moved to voluntarily dismiss it, which we granted. People

v. Hauschild, No. 2-08-0516 (2009) (minute order).

¶ 11   That brings us to the present appeal. In 2013, Hauschild filed a pro se postconviction

petition alleging that his 67-year sentence, as well as his potential 53-year minimum term, violated

the rule in Miller v. Alabama, 567 U.S. 460 (2012), the United States Constitution (U.S. Const.

amend VIII) and the Illinois Constitution (Ill. Const. 1970, art. 1, § 11). Hauschild was 17 at the

time of his crimes and, thus, a juvenile, and Miller held that special protections may apply to such

offenders.

¶ 12   The trial court (Judge James C. Hallock) summarily dismissed Hauschild’s petition at the

first stage of proceedings. The trial court found that Hauschild’s sentence was consistent with

Miller and noted that the sentencing judge’s comments indicated that he had carefully considered

Hauschild’s youth and rehabilitative potential at both of his sentencing hearings. Nevertheless, the

sentencing judge found that, despite Hauschild’s admirable progress in presentence custody

programs, his rehabilitative prospects were fairly low, especially when considered alongside his

cold meticulous planning of the attack on the Wrights. The trial court found that the sentencing


                                               -4-
2022 IL App (2d) 131040-UC


judge’s inquiry comported with Miller.

¶ 13   Hauschild appealed and, as noted, we twice affirmed the dismissal of his petition (People

v. Hauschild, 2015 IL App (2d) 131040-U; People v. Hauschild, 2018 IL App (2d) 131040-UB)

and our supreme court has twice remanded it (People v. Hauschild, No. 120530 (Nov. 23, 2016)

(petition for leave to appeal denied; supervisory order to vacate and reconsider); People v.

Hauschild, No. 124438 (Nov. 24, 2021) (same)). After this most recent remand, we once again

invited the parties to submit supplemental briefs. They have done so, and we now consider the

matter at hand.

¶ 14                                       II. ANALYSIS

¶ 15   Before this court, Hauschild now argues that under Graham v. Florida, 560 U.S. 48 (2010),

Miller v. Alabama, 567 U.S. 460 (2012), and People v. Buffer, 2019 IL 122327, his 67-year term

is a de facto life sentence, and that the most he could constitutionally receive as a juvenile non-

homicide offender was 40 years in prison. The State argues that Hauschild has misinterpreted those

cases, and that the sentencing judge carefully considered his youth at sentencing, so his

discretionary sentence was constitutional.

¶ 16   At the first stage of postconviction proceedings, the trial court independently reviews the

petition in an administrative capacity and determines, within 90 days, if it is frivolous or patently

without merit. People v. Tate, 2012 IL 112214, ¶ 9. A petition should survive the trial court’s initial

review if it has any arguable basis in law or in fact or, in other words, if it is not indisputably

meritless. Id. We review summary dismissals de novo. Id.

¶ 17   Although Hauschild was resentenced in 2008, the Miller line of cases retroactively apply

to his sentence. Montgomery v. Louisiana, 577 U.S. 190, 206-13 (2016); People v. Davis, 2014 IL

115595, ¶¶ 33-43. Thus, we are considering a constellation of caselaw that was unavailable to the


                                                 -5-
2022 IL App (2d) 131040-UC


trial court when it dismissed Hauschild’s petition in 2013. Despite that fact, we review the trial

court’s ultimate decision, and may affirm the dismissal of his petition on any basis called for by

the record. People v. Allen, 2015 IL 113135, ¶ 19.

¶ 18    On the merits, we agree with the State that Hauschild has misinterpreted the relevant

precedents, and that his discretionary sentence was constitutional under Miller.

¶ 19    As the State notes, the caselaw at issue largely applies to mandatory life sentences. We

begin with Graham v. Florida, 560 U.S. 48 (2010), where the United States Supreme Court held

unconstitutional a life-without-parole sentence imposed on a juvenile, under Florida law, for a

single, nonhomicide offense (a violation of probation). Id. at 74. The Court noted that “[t]hose who

commit truly horrifying crimes as juveniles may turn out to be irredeemable, and thus deserving

of incarceration for the duration of their lives.” Id. at 75. The Court further observed that “[t]he

Eighth Amendment does not foreclose the possibility that persons convicted of nonhomicide

crimes committed before adulthood will remain behind bars for life.” Id. at 75. It does, however,

prohibit the states from “making the judgment at the outset” through mandatory life sentencing for

juveniles. Id.

¶ 20    Then, in Miller, 567 U.S. 460, the Court held “that the Eighth Amendment forbids a

sentencing scheme that mandates life in prison without possibility of parole for juvenile

offenders.” Id. at 479. As in Graham, Miller did not forbid life sentences for juveniles altogether,

however; discretionary life sentences for juveniles are still possible. But the Supreme Court said,

in deciding on a sentence for a juvenile offender, “we require [the sentencing judge] to take into

account how children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison.” Id. at 480.

¶ 21    As courts around the country adopted varying interpretations of Miller, our supreme court


                                                -6-
2022 IL App (2d) 131040-UC


held in People v. Reyes, 2016 IL 119271 (per curiam), that a juvenile offender’s mandatory

minimum 97-year sentence for first degree murder and attempted murder (with firearm

enhancements) constituted a de facto life sentence in violation of Miller. Reyes, 2016 IL 119271,

¶ 10. Then, in People v. Buffer, 2019 IL 122327, the Illinois Supreme Court held that any sentence

imposed on a juvenile offender that exceeded a 40-year term was a de facto life sentence, which

would thus be treated as an actual life sentence under Miller. Id. ¶¶ 40-41. And, finally, in People

v. Dorsey, 2021 IL 123010, the court modified its holding in Buffer to exclude good-conduct credit

from the 40-year term in determining whether a juvenile received a de facto life sentence.

Id. ¶¶ 48-54.

¶ 22    Strangely, the State now argues that Hauschild did not receive a de facto life sentence,

which is plainly incorrect. His 67-year sentence—of which he must serve 85%, or around 57

years—is certainly greater than the 40-year time-to-be-served threshold set out in Buffer and

Dorsey. At present, Hauschild is not eligible for parole until 2058, when he would be 74. So,

whether one considers the issue just under Buffer and Dorsey, or even just in general, there is no

merit to the State’s position that Hauschild’s 67-year sentence was somehow not a de facto life

term.

¶ 23    Yet the State is correct that Hauschild’s sentence was constitutional under Graham, Miller,

and our supreme court’s precedents. Graham explicitly did not “foreclose the possibility that

persons convicted of nonhomicide crimes committed before adulthood will remain behind bars for

life.” 560 U.S. at 75. And in Miller, the Court reiterated that its decision “mandates only that a

sentencer follow a certain process—considering an offender’s youth and attendant

characteristics—before imposing a particular penalty,” such as life without the possibility of

parole. 567 U.S. at 483.


                                               -7-
2022 IL App (2d) 131040-UC


¶ 24   Similarly, in Reyes, the court observed that Miller did not “categorical[ly] prohibit[ ]” life-

without-parole sentences for juveniles. Reyes, 2016 IL 119271, ¶ 4. Rather, “Miller makes clear

that a juvenile may not be sentenced to a mandatory, unsurvivable prison term without first

considering in mitigation his youth, immaturity, and potential for rehabilitation.” (Emphasis

added.) Reyes, 2016 IL 119271, ¶ 9. That is consistent with Buffer, wherein the court repeated its

earlier observation that “ ‘Miller and Montgomery send an unequivocal message: Life sentences,

whether mandatory or discretionary, for juvenile defendants are disproportionate and violate the

eighth amendment, unless the trial court considers youth and its attendant characteristics.’ ”

(Emphasis added.) Buffer, 2019 IL 122327, ¶ 25 (quoting People v. Holman, 2017 IL 120655, ¶

40); accord. People v. Jones, 2021 IL 126432, ¶ 27 (“Miller claims require [a defendant] to show

that the de facto life sentence he received was not entered as a result of the trial court’s use of its

discretion”); People v. Lusby, 2020 IL 124046, ¶ 52 (holding that juvenile’s 130-year sentence

passed “constitutional muster” because the trial court “considered the defendant’s youth and its

attendant characteristics before concluding that his future should be spent in prison”).

¶ 25   These cases do not alter our conclusion that Hauschild’s postconviction petition failed to

state an arguable claim. Like Graham and Miller before it, the constitutional infirmity identified

in Reyes and Buffer was the mandatory character of the defendant’s sentence, which all but

eliminated a meaningful sentencing hearing with consideration of the offender’s age and individual

characteristics. Here, defendant received a sentencing hearing.

¶ 26   There is one more point of distinction that Hauschild neglects to address. Although the

defendant in Graham was sentenced on the underlying burglary after violating his probation, he

was given a life sentence for a single nonhomicide offense. 560 U.S. at 57. Similarly, the defendant

in Buffer was sentenced to 50 years imprisonment on a single count of first-degree murder. 2019


                                                 -8-
2022 IL App (2d) 131040-UC


IL 122327, ¶ 5. Haushchild’s case is assuredly different. He was convicted of four violent felonies:

home invasion (to Wendy), the attempted murder of Tom, the armed robbery of both Wrights, and

for shooting the Wright’s dog. As courts have repeatedly held, it is an “unremarkable proposition

that it is constitutionally permissible to punish a person who commits two, three, four or even more

crimes *** more severely than a person who commits a single crime.” (Internal quotation marks

omitted.) State v. Ali, 895 N.W.2d 237, 243 (Minn. 2017) (collecting cases). Put differently, a

defendant who “has subjected himself to a severe penalty” by committing multiple offenses has

only himself to blame; “the unreasonableness is only in the number of offenses which [he] has

committed.” (Internal quotation marks omitted.) O’Neil v. Vermont, 144 U.S. 323, 331 (1892).

¶ 27   Here, even though Hauschild’s sentence was greater than the 40-year threshold set out in

Buffer, his sentence was constitutional. The record positively rebuts any claim that the sentencing

judge gave inadequate consideration to Hauschild’s status as a juvenile. Even excluding the

parties’ arguments, the transcripts from Hauschild’s sentencing and re-sentencing hearings number

in the hundreds of pages, and this was after a trial which numbered in the thousands of pages.

More importantly, the sentencing judge’s thorough and thoughtful comments at Hauschild’s initial

sentencing, at his re-sentencing, and on the denial of the motion to reconsider his second sentence,

show that the court carefully evaluated each of the statutory and non-statutory factors in

aggravation and mitigation. The sentencing judge repeatedly noted Hauschild’s age, his difficult

childhood, his apparent intelligence, his immaturity, and his extensive juvenile criminal history.

Accordingly, the record clearly shows that the sentencing judge considered all that Miller requires.

¶ 28                                   III. CONCLUSION

¶ 29   The state and federal constitutions “allow[ ] juvenile offenders to be sentenced to life

without parole as long as the sentence is not mandatory and the sentencing court had discretion to


                                               -9-
2022 IL App (2d) 131040-UC


consider youth and attendant characteristics ***.” Dorsey, 2021 IL 123010, ¶ 40 (citing Jones v.

Mississippi, 141 S. Ct. 1307, 1314-15 (2021)). Hauschild was not subjected to a mandatory life

sentence and the record shows that the sentencing court did consider his youth and its attendant

characteristics. Nothing more was required. For these reasons, we affirm the judgment of the

circuit court of Kane County.

¶ 30   Affirmed.




                                             - 10 -